Citation Nr: 0407758	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  02-00 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for body circulation 
problems.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to service connection for 
body circulation problems, a low back disorder, and PTSD.  He 
subsequently perfected appeals regarding each of those 
issues.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in December 2001.

In his substantive appeal on VA Form 9 received in February 
2002, the veteran indicated that he had previously requested 
a personal hearing before a Veterans Law Judge at the RO, but 
that he no longer wished to appear for any type of hearing.  
The Board has reviewed the record and has been unable to 
identify any previous request for a hearing.  In any event, 
it is clear that the veteran has indicated he does not wish 
to appear for a personal hearing.

This case was before the Board in February 2003, at which 
time the claim for service connection for a low back disorder 
was denied.  The veteran has appealed that decision to the 
United States Court of Appeals for Veteran Claims (CAVC or 
Court), where it is currently in a pending status.  In 
addition, the Board determined, in the February 2003 
decision, that the issues of service connection for body 
circulation problems and PTSD required additional 
development, and the Board conducted such development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The 
issues of service connection for body circulation problems 
and PTSD have been returned to the Board, following referral 
for that development, for further appellate consideration.

As will be discussed below, the issues in this case are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will provide notification if further 
action is required on the part of the appellant.



REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)), which substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority conferred by 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  Consistent with the new duty-to-assist regulations, 
after reviewing the veteran's case, the Board determined, as 
noted above, that additional evidentiary development was 
needed prior to final appellate consideration of the 
veteran's claims, as set out in an internal development 
memorandum which has been associated with the claims folder.

However, on May 1, 2003, prior to the Board's determination 
as to whether all the requested evidence had been obtained 
and its consideration of the claim on appeal, the United 
States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the new duty-to-assist regulations codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
found that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."  

In addition, since the enactment of the VCAA, there has been 
extensive legal analysis pertaining to the effective date, 
the scope, and the remedial aspects of that statute.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. Principi, 
353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003).

Notwithstanding the uncertainty as to the precise application 
of the VCAA, exemplified in the authorities cited above, in 
this instance the record reflects that the RO has not 
provided notice to the appellant in accordance with the 
notice requirements under VCAA.  38 U.S.C.A. § 5103(a), as 
amended by the VCAA, and 38 C.F.R. § 3.159(b), requires the 
RO to inform a claimant as to which evidence VA will provide 
and which evidence the claimant is to provide, and, pursuant 
to the Court's holdings, requires remand where the RO has 
failed to do so before transferring the case to the Board.  
See Quartuccio, supra; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (holding that the Board must identify any 
VCAA notice documents in the file which satisfy compliance 
with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations, as well as subsequent judicial 
caselaw.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Accordingly, the appellant's case is REMANDED to the RO for 
the following action:

1.  The RO should provide the appellant 
appropriate notice under the VCAA and 
other controlling authority.  Such notice 
should specifically apprise him of the 
provisions of the VCAA as well as 
evidence and information necessary to 
substantiate his claims, should request 
or tell him to provide any evidence in 
his possession that pertains to his 
claims, and should inform him whether he 
or VA bears the burden of producing or 
obtaining that evidence or information.

2.  The RO may wish to review the claims 
folder and the Board's requested development 
action, to ensure that all necessary 
evidentiary development is completed 
regarding the veteran's claims.  The RO is 
informed that, according to the record, VA 
examinations were scheduled in April 2003, 
regarding the veteran's claims, and were 
canceled due to the veteran's failure to 
report.

3.  After an appropriate time period, the RO 
should review the claims folder and ensure 
that all notification and development action 
required by the VCAA has been completed.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


